Case 2:19-cv-10766-GGG-MBN Document 105-2 Filed 04/20/20 Page 1of3

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

SHANNON REEVES CIVIL NO. 19-10766
V. SECTION: T
CITY OF NEW ORLEANS, ET AL MAG: 5

 

FIRST SET OF REQUEST FOR ADMISSIONS

To: Shannon Reeves
Thru her attorney
Ellyn J. Clevenger
Wendy Manard
1100 Poydras St. # 2610
N.O., LA 70163

Request for Admissions from Raymond C. Burkart, Jr. directed to Shannon Reeves to be
answered in writing, under oath, and within the delays provided by Federal Rules of Civil
Procedure. The answers and items should be sent to Raymond C. Burkart, Jr. 321 N.
Florida # 104 Covington, LA 70433. The interrogatories and request for production of
items are continuing.

You- refers to Shannon Reeves

1.
Admit or deny defendant Burkart, Jr. was not authorized by the City of New Orleans,

Police Department to hire or fire you on the date you were terminated.

EXHI
e :

 
Case 2:19-cv-10766-GGG-MBN Document 105-2 Filed 04/20/20 Page 2 of 3

2.
Admit or deny at the time of your termination, you were not released by your health care
provider(s) to perform the job duties of a City of New Orleans Police Officer without
restrictions.

3.
Admit or deny subsequent to your termination by the City of New Orleans, you were not
released by your health care provider(s) to perform the job duties of a New Orleans
Police Officer without restriction(s).

4.
Admit or deny your termination was caused by your inability to perform duties required
of you as a New Orleans Police Officer without restriction(s).

5.
Admit or deny your termination was not the result of disciplinary action taken by
defendant Burkart.

6.
Admit or deny you were not the subject of a disciplinary investigation (commonly
referred to as a DI-1) by the Police Department at the time you received your letter of
termination.

7s
Admit or deny your termination was not the result of disciplinary action taken by the

Superintendent of Police.
Case 2:19-cv-10766-GGG-MBN Document 105-2 Filed 04/20/20 Page 3 of 3

8.

Admit or deny defendant Burkart, Jr. was not listed as a violating party in your EEOC or

ADA Complaints.

g.
Admit or deny your claim for workers compensation benefits was denied by the City of
New Orleans.

10.
Admit or deny your administrative appeal in Case # 8804 before the New Orleans Civil
Service Commission for reinstatement to the position of Police Officer was dismissed as
a result of you and your attorney’s failure to appear for the hearing and prosecute your
appeal on April 30, 2019.

iL.
Admit or deny you did not apply for employment with the City of New Orleans after your

termination by the Superintendent of Police.

a at Law, LLC
By:

Raymond C. Burkart, Jr. (#3673)
321 N. Florida # 104

Covington, LA 70433

Tel. # 985.893.3390

Fax # 985.893.3390

Email: burkartr@bellsouth.net

 

Certificate of Service

hereby certify a copy of the above discovery requests was sent to Ellyn Clevenger by
hand or via fax, email, or U.S. mail postage prepaid on/the 7" day of March 2020.

 

Rayrnond C. Burkart, Jr.
